 ANCHORAGE COMMUNITY HOSPITAL575Anchorage Community Hospital,Inc. and Judith A.HoerstingInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local 959,State of Alaska and Judith A. Hoersting.Cases 19-CA-7857 and 19-CB-2472June30, 1976DECISION AND ORDEROn January 15, 1976, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and Respon-dent Employer filed an answering brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.We agree with the Administrative Law Judge thatthe evidence does not establish an improper relation-ship between the Respondents herein. Unlike ourdissenting colleague, we find no immediate danger ofa conflict of interest based on Respondent Union's(1) role in the management of Respondent Employerand (2) financial involvement in the affairs of Re-spondent Employer.As to the first, Respondent Union's role is that of aminority representative on both the board of trusteesand the executive committee appointed by the for-mer, with no evidence to indicate any attempt toabuse that role. Member Walther attempts to convertRespondent Union's minority membership on bothbodies into that of a majority by adding WilliamPadgett, the administrator of two Teamsters-Em-ployer trust funds, to the board of trustees, and Pad-gett and Dr. Vernon Cates, an officer of a Teamsters-Employer fund, to the executive committee. Howev-er, these individuals are in roles which require fidelityto the trusts themselves, not to either entity formingtheir joint establishment, and are not inherently sub-ject to the continuing influence of either. Cf.UnitedMineWorkers of AmericaWelfare and RetirementFund,192 NLRB 1022 (1971). We note further thatour dissenting colleague appears to concede thatthere is no evidence that they have been or are likelyto be influenced by Respondent Union in carryingout their duties on the board or the committee.As to the second, Respondent Union is financiallyinvolved with Respondent Employer in two respects:(1) the interim construction load extended to the hos-pital, and (2) the funds paid by the health and wel-fare trust fund to the hospital for medical services.As to (1), the loan is a fully secured interim construc-tion loan. It is in all respects, therefore, an arm's-length transaction and does not establish any dangerof bargaining process abuse.H. P. Hood & Sons,Inc.,182 NLRB 194 (1970). As to (2), the funds paidby the trust to Respondent Employer represent only5 percent of the trust's gross receipts and 10 percentof the Respondent Employer's total revenues. Thesepercentages are not sufficiently large to present adanger that Respondent Union would subvert thebargaining rights of the unit employees.As our dissenting colleague concedes, there is noevidence to indicate that Respondent Union has sac-rificed the interests of Respondent Employer's em-ployees for the sake of protecting the hospital or thetrust funds. On the contrary, the course of the rela-tionship between the parties, from inception of theAssociation through contract negotiations and subse-quent ratification, is free of any infirmity. We would,of course, not hesitate to find in a future proceedingthatRespondent Union is disqualified should theparties act in such a way as to establish an innatedanger of abuse of the collective-bargaining processat the expense of the unit employees.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.MEMBER WALTHER,dissenting:Iwould reverse the Administrative Law Judge andfind that Respondent International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Local 959, State of Alaska, is disquali-fied from representing the employees of RespondentAnchorage Community Hospital, Inc. RespondentUnion's active managerial role and financial involve-ment in the affairs of Respondent Employer createan immediate danger of a conflict of interest. Ac-cordingly, I would find the 8(a)(1) and (2) and8(b)(1)(A) and (2) violations as alleged.Of the 15 trustees of the hospital, 7 are businessrepresentatives or officers of Respondent Union. Theeighth,William D. Padgett, is administrator of theAlaska Teamsters-Employer health and welfare trust,and of the Alaska Teamsters-Employer pension trust.To compute, mechanically, that only 7 of the 15 trus-tees are directly affiliated with Respondent Union,and to conclude that therefore Respondent Uniondoes not control the management of the hospital asdoes the Administrative Law Judge, is simply not a225 NLRB No. 75 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDrealistic analysis of the situation. Padgett's status asadministrator of two funds operated for the benefitofmembers of Respondent Union makes his inde-pendence from Respondent Union questionable tosay the least. There is no evidence that the unaffiliat-ed seven members of the board of trustees representany well-defined group or interest such as Respon-dent Union. Under these circumstances, Respondentfor all practical purposes has "working control" ofthis board of trustees. This being true, RespondentUnion sits on both sides of the bargaining table. Thisthe Board does not permit.Centerville Clinics, Incor-porated,181NLRB 135 (1970);Oregon Teamsters'Security Plan Office,119 NLRB 207, 211 (1957).The danger of a conflict of interest does not evapo-ratemerely because members of the board of Re-spondent Employer are uncompensated or becauseRespondent Employer is a nonprofit corporation. Li-abilities are imposed by law upon the directors ofnonprofit corporations for nonfeasance or malfea-sance.Furthermore, the prestige of RespondentUnion is at stake in view of its intimate involvementin the management and operation of RespondentEmployer. It shares, presumably, the normal desireof any proprietor to secure the success of its enter-prise and avoid financial difficulties whatever thecause.The executive committee of the board of trusteesof Respondent Employer consists of Chairman JesseCarr, secretary of Respondent Union; Frank Yarnot,a business representative of Respondent Union; Ver-non Cates, secretary-treasurer of the Alaska Team-stersTrust; Padgett; and one practicing physician.Thus, four of the five members are affiliated eitherwith Respondent Union or with funds set up for thebenefit of Respondent Union's members.The executive committee is empowered to transactnecessarybusiness between the meetings of theboard of trustees. Under the hospital's bylaws, theexecutive committee is authorized to conduct busi-nesswhenever a quorum of at least one-half (i.e.,three) of the members are present. While the bylawsdo not specifically so state, presumably official ac-tion may be taken by majority vote-a minimum oftwo members.In the past, the activities of the executive commit-tee have included acceptance of the collective-bar-gaining agreement with the original Association ofEmployees which immediately thereafter affiliatedwith Respondent Union. When the contract was ac-cepted, only three of the five members of the execu-tivecommittee were present. Under the bylaws,therefore, it is entirely possible that only two mem-bers of the board of trustees-Carr and Yarnot, forexample-can control the hospital's labor relationspolicies.This possibility is particularlyacute giventhe fact that Carr is authorized to schedule and chairthe executive committee meetings.Illustrative of the intimate connection between theUnion and the board of the hospital is the fact thatwhen the employees formed the Association, J. S.Streight, a business representative of RespondentUnion, resigned as a member of the board. There-upon he assisted the Association as the experiencedprofessional in bargaining with Respondent Employ-er.The Teamsters-Employer health and welfare trustpaid the Respondent Employer $574,000 for medicalservices to trust participants in 1 year. This constitut-ed 5 percent of the trust's annual gross receipts and10 percent of the hospital's gross revenue. The Team-sters-Employer pension trust made a constructionloan commitment to the hospital in the amount of$20,800,000 of which approximately $10 million hadbeen loaned at the time of the hearing.Ibelieve thatMedical Foundation of Bellaire,193NLRB 62 (1971), is controlling and that the Admin-istrative Law Judge's attempt to distinguishitmissesthemark. The Administrative Law Judge concedesthat Respondent Union is intimately involved in theoperation of Respondent Employer, and it is clearthat this is at the highest managerial level. InBellaire,too, the union representatives constituted only a mi-nority of the foundation's board of trustees (at leastat the time the complaint issued). The amount ofmoney paid by that union to that foundation was$375,000 in a year-substantially less than here (al-though admittedly a higher percentage of thefoundation's receipts).The test of when a union is disqualified to repre-sent employees because of a conflict of interest is notwhether it has in fact failed to obtain the most favor-able terms and interpretations of the contract for itsmembers, but whether there exists a serious tempta-tion to permit this to occur. The Board disqualifiesunions for reasons much broader than, for example,ownership of a competing business as inBausch &Lomb Optical Company,108 NLRB 1555 (1954). TheBoard said there and repeated in other conflictcases: I "[A union] must approach the bargaining ta-ble . . . with a single-minded purpose of protectingand advancing the interests of employees who haveselected it as their bargaining agent and there mustbe no ulterior purpose."While there is no evidence at this time that theRespondent Union has failed in any way to representthe employees, it is not necessary that the fire of con-1E g,Oregon Teamsters'Security Plan Office,supraat 211,Welfare andPensionFunds,178 NLRB 14 (1969) ANCHORAGE COMMUNITY HOSPITAL577flict of interest be blazing.It is enough that the woodis gathered,the kindling sprinkled,and the matchesavailable.InWelfare and Pension Funds, supra,theBoard disqualified a separate local of the CarpentersUnion from representing employees of the Carpen-ters employer-union welfare and pension funds eventhough the local was made semiautonomous becausethe Carpenters International had the power to re-move officers and conduct the affairs of its localwhenever the local'saffairswere conducted in amanner detrimental to the welfare of the Internation-al.The disqualification was imposed even thoughthis power had never been exercised or threatened.The existence of this power was in itself sufficient todisqualify a local of the Carpenters Union as bar-gaining representative.In the same manner,there is no evidence in thiscase that the Respondent Union has sacrificed theinterests of Respondent Employer'semployees forthe sake of protecting the hospital or the trust funds.Nevertheless,the temptations and opportunities todo so are too great to permit Respondent Union torepresent these employees.Respondent Union'shealth and welfare fund isresponsible to obtain the best medical services for itsbeneficiaries at the lowest cost to the funds. Doingthis requires keeping payment for services to Re-spondent Hospital as low as possible.Conversely,Respondent Union's responsibility as bargaining rep-resentative of the hospital's employees is to obtainthe best wages and benefits and most favorable con-tract interpretations possible,which in turn increasesthe expense of the health and welfare trust.Respon-dent Union should not be in a position where anyonecan speculate as to which responsibility it is orshould be fulfilling at the expense of the other.For the foregoing reasons, I would reverse the Ad-ministrative Law Judge and find that through theirconduct,RespondentHospitalviolatedSection8(a)(1) and(2) and Respondent Union violated Sec-tion 8(b)(1)(A) and (2).DECISIONSTATEMENT OF THE CASEDAVID G.HEILBRUN,Administrative Law Judge: Thismatter was heard at Anchorage,Alaska, on November 4,1975,' based on charges filed during July and a consolidat-ed complaint issued August 29 alleging that AnchorageCommunity Hospital,Inc., herein called Respondent Em-ployer,violated Section 8(a)(1) and(2) of the Act and thatInternationalBrotherhood of Teamsters,Chauffeurs,1All dates and named months hereafter are in 1975 unless indicatedotherwiseWarehousemen and Helpers of America,Local 959, Stateof Alaska,herein called Respondent Union,violated Sec-tion 8(b)(1)(A) and(2).These allegations are premised on"extensive financial assistance"running from RespondentUnion to Respondent Employer,occupancy of employerboard of trustees positions by business representatives orunion officers in a manner assertedly creating potential oractual control of Respondent Employer's day-to-day oper-ations and labor relations by Respondent Union,and exis-tence(including background circumstances)of a certaincollective-bargaining agreement.Upon the entire recordand consideration of posthearing briefs, I make the follow-ing:FINDINGS OF FACT1.THE EMPLOYER AND LABOR ORGANIZATIONS INVOLVEDRespondent Employer,a nonprofit corporation,operatesa hospital facility in Anchorage,Alaska, annually derivinggross revenue in excess of$250,000 and annually purchas-ing goods and services valued in excess of$50,000 fromoutside the State of Alaska. I find it is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.Respondent Union and Alaska Hospital andMedical Employees Association,herein called the Associa-tion,are labor organizations within the meaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESFacts and DiscussionThe hospital's governing body is an uncompensated 15-member board of trustees.The executive committee is astanding committee of such board,expressly empoweredby corporate bylaws to transact regular business betweenboard meetings.Seven members of the hospital's board oftrustees are officers or business representatives of Respon-dent Union.One of these, Jesse Carr,isboard presidentand also secretary-treasurer of Respondent Union.The re-maining eight trustees are physicians,businessmen, bank-ers, and other community leaders. Among this remaininggroup isWilliam D.Padgett,board secretary-treasurer,who also functions occupationally as administrator of boththeAlaska Teamsters-employer health and welfare trustand the Alaska Teamsters-employer pension trust.Shortly after hospital employees formed the Associationin August 1974, an attorney wrote the hospital to demandbargaining recognition covering all employees except su-pervisors and guards.This eventuated in a card check andwritten determination dated October 10, 1974,that the As-sociation represented a majority of the hospital's employ-ees and,alternately,of certain nursing groups. On October18, 1974,the Association's executive board wrote to Carrrequesting affiliation with Respondent Union for collec-tive-bargaining purposes.Contract negotiations ensuedduring November and December 1974 with J.Streight,business agent of Respondent Union, chiefly representingthe Association,and Ernest Webb, hospital administrator, 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDchiefly representing Respondent Employer? In January,agreementwas reached on a labor contract with durationthrough December 31, 1978. The hospital's executive com-mittee meton January 17, with Carr, Padgett, and Dr. Ver-non Cates the three members present, and formally ap-proved the contract.3 Simultaneously the Association heldmembershipmeetingswherein both this contract and anaffiliation with Respondent Union were ratified. The affili-ation agreement was ultimately executed in April as a four-page "contract," effective January 16, whereunder Respon-dent Union was appointed the Association's exclusive rep-resentative and agent "for the purposes of collectivebargaining and the administration of collective bargainingcontracts between the Association and any employer .. .whose employees have designated the Association as theircollective bargaining representative." The duration of suchaffiliation was made coextensive with "the present collec-tive bargaining contract" between the Association and Re-spondent Employer.During fiscal year ending June 30, the health and wel-fare trust paid the hospital $574,536 for medical services totrust participants. Such amount was approximately 5 per-cent of this trust's annual gross receipts and 10 percent ofthe hospital'sannualgross revent,e. In 1974 an interimconstruction loan was extended to the hospital from thepension trust. Its advancing limit is $20,800,000, secured bya deed of trust executed for the hospital (as "trustor"-bor-rower) by Padgett in his capacity of corporate secretary-treasurer. The loan bears 10-percent interest, was grantedafter normal studies were conducted by consultants to thetrust, and must be replaced by long-term financing fromanother source upon completion of the new building.General Counsel's theory is that extensive influence onthe hospital board of trustees, plus financial involvementbetween the parties, causes a conflict of interest renderingRespondent Union incompetent to represent these employ-ees.Medical Foundation of Bellaire,193 NLRB 62 (1971),is the chief authority for this contention. I findBellairesignificantly distinguishable and otherwisesee nobasis touphold allegations of the complaint. Here it is obvious thatRespondent Union has intimate involvement with hospitaloperations.However, 7 of 15 trustees is a minority andthere is no basis to believe any remaining trustee fronts forRespondent Union. As to Padgett, his position as fund ad-minstrator is a role requiring fidelity to the trusts them-selves,not to either entity forming their joint estab-lishment. InUnitedMine WorkersRetirementFund,192NLRB 1022 (1971), the Board expressly held that a third,jointly selected fund trustee couldnotbe presumed "inher-ently subject to the continuing influence" of the participat-ing labor organization. Thus, the hospital's basic governingbody here is not controlled by Respondent Union and noevidence is present to show default in ordinary workings of2 Streight had been a hospital board of trustees member, but resigned thatposition on or before the first bargaining session3The executive committee fully consists of five members Dr Cates ishospital vice president and otherwise described in the complaint as "secre-tary-treasurer for the Alaska Teamsters Trust " The remaining two mem-bers, Frank Yarnot and Dr William Ivy, are a business representative ofRespondent Union and a practicing physician, respectively Hospital by-laws expressly authorize executive committee action by a quorum of at leastone-half the memberspolicy or administrative matters .4 Further significance isfound in the complete absence of involvement by Respon-dent Employer in organizing the Association, obtainingmajority representation among employees or perfecting af-filiationwith Respondent Union.5 The course of negotia-tions, notable largely because the Association's principalbargainerwas a representative of Respondent Union,shows no infirmity.6 The chief oddity in the case is ap-pointment of Respondent Union as "exclusive representa-tive and agent" for the Association. Since this appointmentwas ratified by the Association's membership, yet the affili-ation contract itself terminates coextensively with the col-lective-bargaining agreement, a temporary form of authori-zation has in actuality been bestowed by the involvedemployees on Respondent Union. The uniqueness of thisarrangement does not in any manner connote impropne-ty.7At the core of this matter is the question whether Re-spondent Union has disqualified itself from competentlyrepresenting employees in the sense that self-dealing wouldbe involved. I reject this contention, believing instead thatthe course of this relationship, from inception of the Asso-ciation through formal ratification of the negotiated con-tract, has been influenced by sparingly applied expertise ofpersons associated with Respondent Union. Such conductTrustees, individually or collectively, did not adopt any policyor issueany order relating to either recognition of the Association or the ensuingcourse of negotiations Hospital bylaws define the chief administrative offi-cer (administrator) as the trustees' "direct executive representative in themanagement of the hospital" with "authority and responsibility to operatethe hospital in all its activities and departments"including"developmentand maintenance of personnel policies and practices" Contract ratificationon January 17 was done by an executive committee quorum that didnotinvolve a majority of persons affiliated directly with Respondent Union andthe full composition of this important committee is similarly divided Thisconclusion is based on the disassociation apphcabla to both Padgett andCates5The instant case is distinguished fromBellairein two principal regardsThere the charged union(UMWA) had a majority of its representatives onthe governingbody at a pointin time when soliciting to unseat a rival of theUMWA itself beganandthe soliciting activity,spanning approximately 4months,was performed under "direction and supervision"of a UMWAtrustee6 This conclusion is based on a presumption of regularity,traceable to thenumber of meetings held, stipulated fact of mediation assistance,and for-malities attendant on effectuating the contract No weight is accorded thestipulated absence of"any chargeswhich would indicate that Local959 failed to represent the Association and its members with the single-minded purpose of advancing the interests of the employees,"as the com-plaint actually in litigation alleges breach of fair representation duty inviolation of Sec 8(b)(1)(A)rUnusual relationships,as such,do not permit"hypothesis and specula-tion" or mere"conjecture" when the issue relates to whether proper bar-gaining objectives might "become susceptible to extrinsic factors" through ademonstrably "present danger " CfNational Food Stores of Louisiana,186NLRB 127 (1970),A Paladin,, Inc,168 NLRB 952 (1967) The essentialflaw in General Counsel's argument is that Respondent Union does nothave controlling authority respecting operation of the hospitalnorhas"proximate danger of infection of the bargaining process" been shown Thisis true both for the board of trustees and executive committee,and while Irecognize the latent authority of these bodies over Webb there is no showinghe was influenced to do other than engage in expectable employer-sidedcollective bargaining The complaint (as amended) coupled with GeneralCounsel's opening statement at the hearing carries the implication thatPadgett's and Cates' relationship to the trust funds are germane to the con-flict of interest issue merelyby virtue ofholding the described offices Suchimplication was not developed in General Counsel's brief and is patentlyerroneous,or at least immaterial,under the rationale ofBellaireandCenter-villeClinics, Inc,181NLRB 135 (1970) ANCHORAGE COMMUNITY HOSPITAL579has not, however, drawn the hospital into any acts of assis-tance toward the charged labor organization nor has Re-spondent Union offended Section 8(b)(1)(A) or (2). Reve-nue income from Respondent Union, in the minor portionsshown, and an arm's-length construction loan are not mat-ters which should vary this basic conclusion. Financial in-terrelationships here are not of a nature constituting an"added significant factor" within the reasoning ofBellaire.The benefits payment flow and loan proceeds do not im-pair the hospital's ability to deal free of undue influencewith an organization that both represents employees andconstitutes the source of such moneys. Cf.H. P. Hood &Sons,182 NLRB 194 (1970), in which an "ordinary secureddebt" failed to show "proximate" or "clear and present"danger of bargaining process abuse.88 The hospital argues further that issues relating to the construction loanare best deferred in view of pending legal implementations under the "Em-ployee Retirement Income Security Act of 1974," P L 93-406 (ERISA). TheAccordingly, I render a conclusion of law that neitherRespondent has violated the Act as alleged and issue thefollowing recommended:ORDERSThe consolidated complaint is dismissed in its entirety.Board has previously expressed "concern" about such investments and spo-ken of desirable exploration into guidelines and safeguards SeeDavid But-trickCo,167 NLRB 438 (1967) With sufficient grounds for decision al-ready present, and considering the record made on the point, this case doesnot warrant analysis tied to the "vast" field of pension fund investment9 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, thefindings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes